Citation Nr: 0305654	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  98-09 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to a rating higher than 50 percent for service-
connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Debra M. Rabin, Attorney at 
Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1997 RO decision that granted service 
connection and a 30 percent rating for PTSD, effective in 
August 1996.  The veteran appealed for a higher rating.

A July 2000 Board decision denied a higher rating for PTSD.  
The veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In an April 2001 joint motion to 
the Court, the parties (the veteran and the VA Secretary) 
requested that the Board decision be vacated and the case 
remanded to the Board.  By an April 2001 order, the Court 
granted the joint motion, and the case was subsequently 
returned to the Board.  

In March 2002, the Board remanded the case to the RO for 
additional evidentiary development.  In a December 2002 
decision, the RO assigned a higher rating of 50 percent for 
PTSD, effective from August 1996.


FINDINGS OF FACT

Continuously since the effective date of service connection, 
the veteran's PTSD has been productive of no more than a 
considerable degree of social and industrial impairment, and 
it has been productive of no more than some occupational and 
social impairment with reduced reliability and productivity 
due to various symptoms.






CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996), 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from September 
1968 to November 1970, including service in Vietnam.  The 
service medical records show that in late 1970, after a 
period of unauthorized absence, the veteran was noted to have 
acute and chronic agitated depression, anti-social behavior 
in the past, and a history of impulsive and violent behavior.  
On a November 1970 psychiatric consultation, he was found to 
be unable to function in a military setting due to a 
crippling personality disorder.  The impression was an 
immature personality disorder, and he was discharged from 
service that month.

The veteran came to a VA outpatient clinic in July 1996 with 
nervous complaints.  It was reported that that he had 
recently moved from another state.  The impression was 
depression and anxiety.  At a VA psychiatric clinic later in 
July 1996, he reported a history of PTSD and complaints of 
agitation.  The impression was major affective disorder, 
depressed.

In August 1996, the veteran filed a claim for service 
connection for PTSD.

On VA examination in April 1997, the veteran reported that he 
had training as a machinist after service and reported that 
he had too many jobs to remember clearly.  He reported that 
he had been laid off in the past because of problems with 
authority and had difficulty working around loud noises.  He 
said he had been most recently working as a tool crib 
attendant to a machinist for the last year since he had 
moved.  He reported that he had been in group therapy at a 
Vet Center.  He complained of numerous symptoms of PTSD, 
including intrusive recollections.  It was reported that 
arousal symptoms were relatively significant in terms of 
falling asleep, irritability, outbursts of anger, difficulty 
concentrating, hypervigilence, and startle response.  
Examination showed normal psychomotor activity.  Speech was 
normal.  Thought processes were coherent and goal directed.  
His affect was somewhat irritable, angry, and dysphoric.  
Mood was congruent.  There was no suicidal or homicidal 
ideation.  He was alert and oriented.  Memory, concentration, 
insight and judgment appeared to be intact.  The diagnosis 
was PTSD. 

In May 1997, J. Sellman, M.D. reported that the veteran had 
been receiving outpatient mental health treatment from a 
social worker since July 1996, and exhibited moderate to 
severe symptom of PTSD.  The veteran reported intrusive 
thoughts, flashbacks, anxiety, sleep disturbances and social 
isolation.  He also indicated that a number of different 
medications had not been effective.

A May 1997 statement from a VA social worker relates the 
veteran's claimed Vietnam stressors.  He concluded that the 
veteran had struggled with symptoms of PTSD for 27 years and 
that his symptoms ranged from moderate to severe.  The 
veteran reported intrusive thoughts, flashbacks, anger, and 
social isolation.  He related that he had had periods of not 
working because of conflict with co-workers and authority 
figures.  The statement also noted that the veteran grew up 
spending a lot of quality time with his father, and remains 
close to him to this day.  The social worker said that his 
clinical diagnosis was PTSD, moderate to severe.  (No 
clinical findings were reported.)

On a November 1997 VA psychiatric examination, the veteran 
reported that after service he worked at the Boston Naval 
Yard for 2 1/2 years, then had many jobs as a machinist, and 
then worked in a submarine shipyard in Portsmouth, New 
Hampshire as a mechanic from 1978 to 1994, when he was laid 
off due to a downsizing.  He said he was thereafter out of 
work for some time until he heard of work in Virginia where 
he moved, and he indicated he had been working for about a 
year as a tool crib attendant to a machinist.  It was noted 
that the veteran had been married to his 1st wife for 6 years 
and had been married to his 2nd wife for 10 years before 
separating 2 1/2 years ago.  He said that he had no children.  
He reported several depressive-like episodes with underlying 
PTSD symptomatology.  Examination showed his speech was 
clear, goal-directed, and logical.  His affect was somewhat 
blunted with a distant tone and attitude, and he appeared 
very dysphoric and mildly irritable.  His mood was reported 
as depressed, and his thoughts were without significant 
psychotic symptoms.  On cognitive testing, he was alert and 
fully oriented.  He reported some difficulty with 
concentration, but was able to abstract on similarities and 
proverbs.  The diagnosis was PTSD, chronic, moderate.  The 
examiner summarized that the symptoms supporting the 
diagnosis of PTSD included recurrent and distressing 
recollections, flashbacks, and intense reactivity.  The 
veteran reported that he had diminished interest and 
participation in activities that used to interest him and 
felt somewhat detached from people.  He had a restricted 
range of affect, and symptoms of increased arousal including 
difficulty falling asleep, irritable outbursts, difficulty 
concentrating, hypervigilence, and exaggerated startle 
response.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 60, with some moderate difficulty 
in social and occupational functioning, in that he was not 
able to work to past levels due to difficulty concentrating, 
ability to focus, and increasing symptoms of startle and 
hypervigilence.  The examiner said that he believed there 
were times in the past, and even in the past year, that the 
veteran may have had a GAF score lower than 60 and maybe as 
low as 50 with some suicidal ideation and some more acute 
occurrence of symptoms and more impairment in his social and 
occupational functioning as his depression at times became 
exacerbated.

In the veteran's June 1998 substantive appeal, he stated his 
PTSD symptomatology should entitle him to a 70 percent 
rating.

A treatment report, dated in September 1998, noted the 
veteran's complaints of difficulty sleeping, poor motivation, 
poor initiation, and flashbacks.  The veteran denied  
nightmares, paranoid ideation, and homicidal or suicidal 
ideations.  The report concluded with an assessment of PTSD 
and mild to moderate depression.  

A January 1999 treatment report noted that the veteran had 
been charged with driving under the influence, and was 
starting treatment at the Vet Center under the ASAP program.  
The report noted an assessment of alcohol dependency.  A 
treatment report, dated in April 1999, noted the veteran's 
history of continuing sobriety.  A May 1999 treatment report 
noted the veteran's difficulties falling asleep.  The report 
noted symptoms of low energy, depression and nervousness.  
The veteran denied flashbacks, but had intrusive thoughts.  A 
June 1999 treatment indicated that the veteran was under the 
influence of and smelled of alcohol.  The report noted a 
breathalyzer reading of .037.  A subsequent report, dated in 
June 1999, noted the veteran's complaints of difficulty 
sleeping, and feeling nervous and irritable.  The veteran 
denied suicidal or homicidal intent.  He also reported having 
no flashbacks or nightmares.  The report concluded with an 
assessment of PTSD with compensated depressed mood.  

A March 2000 treatment report noted that the veteran had not 
drunk alcohol since November 1999.  The veteran reported 
difficulty keeping employment due to anxiety.  He also 
reported intrusive thoughts of his military experiences, but 
no nightmares or flashbacks.  The report noted an assessment 
of PTSD.

A treatment letter, dated in June 2000, was received from C. 
Maghakian, M.D.  Dr. Maghakian noted that she had been 
treating the veteran for the past two years.  The report 
noted that the veteran was currently unemployed, but due to 
begin a full-time vocational rehabilitation training program 
in August 2000.  She indicated that the veteran would soon 
require new living arrangements as the local friends he had 
been living with were moving.  

A treatment report, dated in July 2000, noted that the 
veteran was sleeping through the night, and has had no 
intrusive thoughts.  The report noted that the veteran had 
maintained sobriety and had no suicidal or homicidal intent, 
and no psychosis.  A September 2000 treatment report noted 
that the veteran was sleeping through the night, and that he 
has had no intrusive thoughts.  The report also no suicidal 
or homicidal intent.

In February 2001, a VA examination for PTSD was conducted.  
The report of this examination noted the veteran's complaints 
of insomnia, nightmares, intrusive thoughts, low energy, 
depressed mood and relationship problems.  The veteran 
indicated that he had started working as a machinist in 
September 2000, but was laid off in the second week of 
January 2001.  Mental status examination revealed 
unremarkable grooming and hygiene, no evidence of psychomotor 
agitation or retardation, no pressuring of speech, and 
adequate eye contact and general social skills.  There was no 
evidence of auditory or visual hallucinations, and the 
veteran did not appear to be clinically paranoid or 
delusional, but there was a mild suspiciousness to his 
interaction.  The veteran denied suicidal ideation, but some 
dysphoria was evident.  He also reported near panic attacks 
on occasion.  Socially, the veteran reported having few 
friends with little contact.  The veteran reported PTSD 
symptomatology of intrusive thoughts, social isolation, 
hypervigilence, inability to sleep, anger, and irritability.  
The report concluded with a diagnosis of PTSD, and assigned a 
GAF score of 50.

A treatment report, dated in January 2002, noted the 
veteran's report of multiple stressors in his life, including 
a recent relationship that went bad, and eye problems.  
Mental status examination revealed the veteran to be pleasant 
with a mixed mood of anxiety and depression.  Speech was 
fluent.  The veteran reported very mild psychotic symptoms, 
and denied any suicidal or homicidal intent.  The report 
noted an assessment of PTSD and panic symptoms.  

The veteran's VA vocational rehabilitation file (Chapter 31 
training) is associated with his basic claims folder.  One 
record in this file is a resume which notes he worked jobs in 
the machinist trade from 1971 to 2000, including many years 
at a government shipyard and a couple of years running his 
own shop; at the shipyard he also had many years of 
experience as a union representative; and since 2000 he was 
studying in a paralegal program at a community college.  The 
vocational rehabilitation file indicates that the veteran 
began a program of study to become a paralegal in May 2000.  
A supervisory visit report, dated in December 2000, noted he 
was making satisfactory progress.  The report also noted he 
was employed on a part-time basis outside his field of study.  
A supervisor progress note, dated in September 2001, noted he 
was making good progress and had achieved a cumulative grade 
point average of 3.6.  The report noted that the veteran was 
not working at the time, in order to fully focus on his 
vocational rehabilitation.  An April 2002 employment 
verification form shows the veteran was working part-time (20 
to 30 hours per week) in an auto parts store.  An employment 
needs assessment, dated in April 2002, noted that the veteran 
was doing well in the program, and that he expected to 
receive his associates degree in legal assisting later that 
year.  The report noted that he had average communication 
skills, appropriate grooming, and suitable interviewing 
clothes.  The report also noted he should be able to obtain 
employment in this field due to his previous experience in 
union labor law, his current internship, his high grade point 
average, and his extensive contacts in his field.

In May 2002, a VA social and industrial survey was conducted.  
This noted that the veteran was residing in a boarding house.  
He was employed on a part-time basis at an auto parts store, 
and was in the VA vocational rehabilitation program as a 
student in the paralegal program at the community college.  
The report also noted that he was doing an internship at a 
local law firm.  The veteran denied having any close friends 
or relatives.  

In November 2002, a VA examination for PTSD was conducted.  
The claims folder was reviewed by the examiner.  Mental 
status examination revealed the veteran to be clean, 
appropriately groomed, and casually dressed.  He was alert, 
attentive, and fully oriented.  The veteran was cooperative 
in the interview, but in a somewhat irritable manner.  Affect 
was constricted in range and intensity, and the veteran 
appeared mildly angry.  Mood was somewhat depressed and 
irritable.  The veteran reported intrusive thoughts of 
Vietnam experiences on an almost daily basis.  He reported 
visual flashback episodes, difficulty sleeping, 
hypervigilence, and exaggerated startle response.  He denied 
nightmares, auditory flashbacks, or recent suicidal ideation.  
Socially, the veteran reported that he got along adequately 
with coworkers, but has found close or intimate relationships 
difficult.  The veteran was currently residing in a boarding 
home.  He was employed part-time in an auto parts store, and 
also attended vocational rehabilitation classes rather 
consistently.  The report concluded with a diagnosis of PTSD, 
and assigned a GAF score of 55.  The VA examiner noted that 
the veteran did not appear to be exaggerating symptoms of 
distress during the evaluation, that he has been able to 
manage part-time employment and participation in educational 
programs over the past year. 

II.  Analysis

The veteran claims that he is entitled to a rating higher 
than 50 percent for his service-connected PTSD.  The file 
shows that through correspondence, the rating decision, the 
statement of the case, supplemental statements of the case, 
and the Board's prior decision and remand, he has been 
notified of the evidence necessary to substantiate his claim.  
Pertinent medical and other records have been obtained, and 
the veteran has been provided with VA examinations.  The 
Board finds that the notice and duty to assist provisions of 
the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Effective November 7, 1996, during the course of the 
veteran's claim, the regulations pertaining to evaluating 
psychiatric disabilities were revised.  Thus either the old 
or new rating criteria may be applied, whichever version is 
most favorable to the veteran, although the new criteria may 
only be applied to the period of time since their effective 
date.  Karnas v. Derwinski, 1 Vet. App. 308 (1990); 
VAOPGCPREC 3-2000.

Under the old criteria, PTSD is rated 50 percent when, 
because of the condition, the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and where by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is warranted for severe 
impairment in the ability to establish and maintain effective 
or favorable relationships with people and psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating is warranted when all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; 
psychoneurotic symptoms exist which are totally 
incapacitating, bordering on gross repudiation of reality 
with disturbed thought or behavioral processes associated 
with almost all daily activities such as fantasy, confusion, 
panic and explosions of aggressive energy resulting in 
profound retreat from mature behavior; the veteran is 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Under the new criteria, a 50 percent rating for PTSD is 
warranted when, because of the condition, there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
assigned for total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2002). 

The evidence reflects that the veteran had different 
machinist jobs over the years since service, including many 
years at a shipyard.  He lost the shipyard job in 1994 due to 
a downsizing, not due to psychiatric problems.  Service 
connection for PTSD is effective with the claim filed in 
August 1996.  After finding a new employment opportunity in a 
different state, he moved and was steadily employed (for a 
year or more) at the time of the 1997 VA examinations.  More 
recently, in 2000, the veteran began a full time vocational 
rehabilitation program to become a legal assistant.  Reports 
in 2000 note he was making satisfactory progress in his 
studies, and he was employed on a part-time basis outside his 
field of study.  A report in 2001 noted he was not working, 
since he was trying to fully focus on his vocational 
rehabilitation.  It also noted that he was making good 
progress and had achieved a cumulative grade point average of 
3.6.  Reports in 2002 note he was working part-time in an 
auto parts store, and he was doing well in his vocational 
rehabilitation program and was expected to receive his 
associates degree later that year.  A VA social and 
industrial survey in 2002 again noted he was working as a 
part-time employee of an auto parts store, and he was doing 
quite well in his studies in the paralegal program at his 
community college.  The report also noted that the veteran 
was doing an internship at a local law firm.  The 2002 VA 
examination for PTSD noted that the veteran remained employed 
at the auto parts store, and also continued taking classes.  

The veteran maintains that PTSD interferes with his work 
performance, but there is no evidence to indicate any 
significant time lost from work because of PTSD, since the 
effective date of service connection for such condition.  The 
veteran has never been hospitalized for PTSD, but is 
reportedly receiving outpatient therapy.  

VA examinations for PTSD, dating from 1997 to 2002, have 
assigned Global Assessment of Functioning (GAF) scores 
ranging from a low of 50 to a high of 60.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  A GAF score of 41 to 50 is meant to reflect an 
examiner's assessment of serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  A 51-60 
GAF score indicates the examiner's assessment of moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  However, an examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered but is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See 38 C.F.R. § 4.126 (2002), 
38 C.F.R. § 4.130 (1996); VAOPGCPREC 10-95.

Considering the evidence and the old rating criteria of Code 
9411, no more than a considerable (50 percent) degree of 
social and industrial impairment from PTSD symptoms is shown.  
While the veteran argues that he is significantly impaired 
socially as a result of his PTSD, the level of social 
impairment is not shown to be severe.  A 1997 statement from 
a social worker noted that the veteran remains close with his 
father.  A 2000 treatment report noted that the veteran was 
living with local friends.  The 2001 VA examination for PTSD 
noted that the veteran reported having a few friends, but not 
much contact.  A 2002 employment needs assessment noted that 
the veteran had extensive contacts in his field of 
employment.  It also noted that the veteran had undertaken 
employment networking with his internship supervisor and his 
landlord, both attorneys.  The 2002 VA examination for PTSD 
noted that the veteran reported that he gets along adequately 
with coworkers, but has found close or intimate relationships 
difficult.

The focus of the rating process is on industrial impairment 
from the service-connected psychiatric disorder, and social 
impairment is significant only as it affects earning 
capacity.  38 C.F.R. § 4.129 (1996); 38 C.F.R. § 4.126 
(2002).  Despite having had a few jobs over the years, the 
veteran generally has a stable work history and found new 
work in a different state after he was laid off his previous 
job due to downsizing.  More recently, the veteran has been 
employed on a part-time basis, while attending school and 
working an internship.  The evidence as a whole is consistent 
with no more than considerable industrial and social 
impairment, which is compensated by the present 50 percent 
rating.  A severe degree of industrial and social impairment, 
as required for a 70 percent rating under the old criteria, 
is not shown.

Considering the new criteria of Code 9411, the evidence shows 
no more than the 50 percent PTSD rating criteria, consisting 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  In 
fact, most of these typical symptoms are not present in the 
veteran's case.  See Mauerhan v. Principi, 16 Vet.App. 436 
(2002) (psychiatric symptoms listed in the rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings).

The extent of symptoms and the associated occupational and 
social impairment, as described in the new criteria for a 70 
percent rating, are not demonstrated by examination reports 
and other evidence.  The medical evidence does not contain 
findings showing recent suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation or neglect 
of personal appearance and hygiene.  Nor are there similar 
symptoms which are typical of 70 percent psychiatric 
disability.

Although not all of the criteria must be shown to warrant a 
higher evaluation, coordination of rating with impairment of 
function is nevertheless required. 38 C.F.R. § 4.21.  Under 
either the old or new rating criteria for Code 9411, the 
evidence as a whole reflects occupational and social 
impairment from PTSD which more nearly approximates the 
criteria for a 50 percent rating, than a 70 percent rating, 
and thus a rating higher than 50 percent may not be assigned.  
38 C.F.R. § 4.7.  

This is an initial rating case, on the granting of service 
connection, and thus the Board has considered whether "staged 
ratings" (i.e., difference percentage ratings for different 
periods of time, based on the facts found) are warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  While there may 
have been day-to-day fluctuations in the veteran's PTSD, the 
evidence shows no distinct periods of time, since service 
connection became effective in August 1996, during which PTSD 
has varied to such an extent that a rating greater than 50 
percent would be warranted.  Thus staged ratings are not in 
order.

The preponderance of the evidence is against a rating greater 
than 50 percent for PTSD.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claim for a higher rating must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App 49 (1990).


ORDER

A rating higher than 50 percent for PTSD is denied.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


